Citation Nr: 0723997	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-30 884	)	DATE
	)
	)
On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for claudication in 
both legs.

3.  Entitlement to service connection for pseudofolliculitis 
barbae.

4.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus.

5.  Entitlement to a compensable rating for migraine type 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1973 to May 1976.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2003 
rating decision by the Waco RO that, in part, denied an 
increased rating for bilateral pes planus; denied service 
connection for hypertension, claudication of both legs, and 
pseudofolliculitis barbae; and granted service connection for 
migraine type headaches, rated noncompensable.  In December 
2004, a hearing was held with a Decision Review Officer 
(DRO); a transcript of this hearing is of record.  The 
veteran requested a Board hearing, but the request was 
withdrawn in June 2007. 

The matters of entitlement to a rating in excess of 10 
percent for bilateral pes planus and to a compensable rating 
for migraine type headaches are being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if any action on his part is 
required.


FINDINGS OF FACT

1.  Hypertension was not manifested in service or in the 
first postservice year, and is not shown to be related to the 
veteran's service.

2.  Claudication of the legs was not manifested in service, 
and a preponderance of the evidence is against a finding that 
the bilateral leg claudication is related to the veteran's 
service.

3.  Pseudofolliculitis barbae was noted in service, but is 
not currently shown.
CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2006).

2.  Service connection for claudication of both legs is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).

3.  Service connection for pseudofolliculitis barbae is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 15107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
dates of award).  

A May 2003 letter (prior to the RO's initial adjudication of 
these claims) informed the veteran of evidence and 
information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of his 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  While he 
was not provided notice regarding disability ratings or 
effective dates of awards, neither the rating of a disability 
nor an effective date of an award is a matter for 
consideration herein.  A May 2004 statement of the case (SOC) 
and October 2004 and April 2005 supplemental SOCs (SSOCs) 
outlined the regulation implementing the VCAA (and 
specifically that the veteran should be advised to submit any 
evidence in his possession pertaining to the claims), and 
also notified the veteran of what the evidence showed, of the 
governing legal criteria, and of the basis for the denial of 
the claims.  While complete notice was not provided prior to 
the initial adjudication of the claims, such defect does not 
affect the essential fairness of the adjudication process.  
The appellant has clearly received all critical notice, and 
has had ample opportunity to respond/supplement the record 
after all critical notice was given.  The claim was 
thereafter readjudicated.  See April 2005 SSOC.  The 
appellant is not prejudiced by any technical notice timing or 
content defect that may have occurred earlier along the way, 
nor is it otherwise alleged.  

Regarding VA's duty to assist, the RO has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  During a 
December 2004 personal hearing, the veteran stated that he 
would submit additional evidence pertaining to private 
treatment; he has not done so.  The veteran has been examined 
by VA.  Evidentiary development is complete to the extent 
possible.  VA's duty to assist is met.



II. Factual Background

No pertinent abnormalities were noted on service enlistment 
examination or in an associated medical history report.  The 
veteran's blood pressure was 120/76.  A dental record dated 
in March 1975 notes the veteran's medical history and 
indicates that he had not been treated for hypertension.  
Records show the veteran was given shaving profiles in 
February 1975, March 1975, and February 1976 due to 
pseudofolliculitis barbae.  A July 1975 periodic examination 
found the veteran's blood pressure was 128/74.  On service 
separation examination, his blood pressure was 130/70; it was 
noted that he had pseudofolliculitis barbae.  The associated 
medical history report did not include any complaints, 
findings, or diagnosis related to hypertension or 
claudication of the legs.

On July 1976 VA examination, the veteran's blood pressure 
readings were 110/60 and 119/82.  Examination of the skin was 
normal.

A June 2002 VA treatment record shows the veteran had 
hypertension diagnosed in 2001.  A July 2002 record includes 
an assessment of hypertension.  In September 2002, the 
veteran was seen for a follow-up of leg cramps.  He reported 
that the cramps developed in both calves after walking 100 
feet and that they progressed over one year.  The assessment 
was hypertension with symptoms of claudication.  In November 
2002, the veteran complained of bilateral leg cramps; a 
history of claudication was noted.  The veteran had a 20 year 
history of smoking a pack of cigarettes a day.  In February 
2003 an assessment of peripheral vascular disease with 
intermittent claudication was noted.  

On June 2003 VA examination, the claims file was reviewed.  
Regarding pseudofolliculitis barbae, the veteran reported 
that he currently used Magic Shave and that he was not having 
any problems with such infections.  He added that if he 
stopped using it and used a regular razor the 
pseudofolliculitis would return.  Regarding hypertension, the 
veteran reported that it was diagnosed in 1997, which was 
also when his treatment began.  The examiner noted that blood 
pressure readings in the claims file were completely normal.  
As for claudication, the examiner noted that the veteran did 
not have any symptoms of claudication in service and that the 
problem was believed to be related to his long history of 
cigarette smoking.  He added that the veteran continued to 
smoke a half pack of cigarettes a day.  After completion of 
the examination, the diagnoses and opinions were:  Essential 
hypertension diagnosed in 1997 and not related to service; 
pseudofolliculitis barbae diagnosed in service, but not 
currently present; and severe claudication of both lower 
extremities unrelated to service.

At a December 2004 personal hearing, the veteran testified 
that he was treated for high blood pressure once in service 
and that it was not diagnosed until ten years after that, 
after he passed out.  Then he went to a private doctor who 
diagnosed and treated his hypertension.  He could not recall 
the doctor's name, but would provide the address.  He 
testified that he first had pseudofolliculitis barbae in 
service and that since service he used a product called Magic 
Shave that alleviated the problem.  He stated that he has not 
had pseudofolliculitis barbae diagnosed since his separation 
from service, but that he was still having problems with it.  
He never sought treatment for it.  Regarding his legs, the 
veteran stated that he began to have cramping symptoms six or 
seven years earlier and did not know what caused them.  He 
stated that he sought treatment for his legs a couple of 
times in service, and that the only treatment for his 
swelling had been rest.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  If 
hypertension is manifested to a compensable degree in the 
first year following the veteran's discharge from active 
duty, it may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b).

Hypertension

Despite the veteran's testimony that he was treated for high 
blood pressure in service, there is no competent (medical) 
evidence that hypertension was manifested in service, or in 
the  first postservice year.  Consequently, service 
connection for hypertension on the basis that it became 
manifest in service and persisted, or on a presumptive basis 
(as a chronic disease under 38 U.S.C.A. § 1112) is not 
warranted.

The veteran's reports as to when hypertension was first 
diagnosed have varied.  On VA examination he reported that it 
was diagnosed in 1997; at his hearing he stated that it was 
diagnosed in 1986 (approximately ten years after service).  
Regardless of which account is accurate, the fact remains 
that hypertension was not diagnosed until many years after 
service.  A lengthy time interval between service and the 
earliest clinical notation of pertinent complaints or 
findings is, of itself, a factor for consideration against a 
determination that a disability might be service related.  
See Maxson v. Gober, 230 F 3d 1330, 1333 (Fed. Cir. 2000).  
The only competent (medical) evidence of record that 
addresses this matter, the report of the June 2003 VA 
examination, is against the veteran's claim.  While the 
veteran may believe his hypertension is related to service, 
he is not competent to offer an opinion in the matter as he 
is a layperson, untrained in determining medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Accordingly, the preponderance of the evidence is against 
this claim, and it must be denied.




Claudication of the Legs

Although the veteran testified that he received treatment for 
his legs in service, his service medical records are silent 
for complaints, findings, or diagnosis of a leg problem.  
Claudication was not diagnosed until many (more than 25) 
years postservice, which in and of itself is a factor against 
a finding that the disease is service-connected.  See Maxson, 
supra.  The only competent (medical) evidence regarding the 
matter of a nexus between the veteran's claudication of the 
legs and his service, the June 2003 that addresses this point 
of record is against the veteran's claim.  Because he is a 
layperson, the veteran is not competent to provide an opinion 
regarding medical etiology.  See Espiritu, supra.  The 
preponderance of the evidence is against the claim; 
accordingly, it must be denied.

Pseudofolliculitis Barbae

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought. In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223,225 (1992).

While a diagnosis of, and treatment for, pseudofolliculitis 
barbae are well documented in the veteran's service medical 
records, there are no postservice records that show such 
diagnosis.  The veteran has testified that he has not sought 
treatment for, or received a diagnosis of, pseudofolliculitis 
barbae since his separation from service.  On VA examination, 
he stated that Magic Shave has prevented recurrence of the 
infection, and pseudofolliculitis barbae was not found on 
examination.  Consequently, the threshold requirement for 
establishing service connection for pseudofolliculitis 
barbae, i.e., competent evidence that the veteran has such 
chronic disability is not met, and the claim must be denied.




ORDER

Service connection for hypertension is denied.

Service connection for claudication of the legs is denied.

Service connection for pseudofolliculitis barbae is denied.


REMAND

At a December 2004 personal hearing, the veteran testified 
that he receives treatment for his feet two to three times a 
week from VA.  As there are no treatment records more recent 
than in December 2003 associated with his claims file, it 
appears that pertinent records are outstanding; as they are 
constructively of record, they must be secured.

On March 2003 VA podiatry examination there was no mention of 
pronation or abduction.  A June 2003 VA podiatry record shows 
an assessment of pes planus with uncontrolled pronation.  
Because of the apparent inconsistency in the findings, and 
because the criteria for the next higher (30 percent) rating 
include marked deformity (pronation, abduction, etc.), 
clarification of the medical evidence is needed.  

In addition, regarding the rating for the veteran's headache 
disorder, on March 2003, neurological examination the 
examiner noted the veteran's accounts regarding frequency and 
duration of episodes (and associated symptoms), but did not 
further indicate whether or not the headaches were 
prostrating (a criterion for a compensable rating).

Notably, when the rating at issue is the initial rating 
assigned with a grant of service connection "staged ratings" 
for separate periods of time may be assigned based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The rating for migraine type headaches on appeal is that 
assigned with the grant of service connection. 

Finally, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of the VCAA applied to all 
5 elements of a service connection claim (i.e., to include 
the disability rating assigned and the effective date of 
award).  The veteran was not provided notice regarding 
effective dates of awards.  Since the case is being remanded 
anyway, there is an opportunity to correct such deficiency 
without additional delay.  

Accordingly, the case is REMANDED for the following:

1.  With respect to his headache disorder 
and pes planus, the RO should provide the 
veteran appropriate notice regarding 
effective dates of awards in accordance 
with Dingess, supra.  He should be 
advised to submit any pertinent evidence 
in his possession. 

2.  The veteran should be asked to 
identify all sources of treatment he 
received for his flat feet or his 
headaches since December 2003.  With his 
cooperation (i.e., by providing any 
necessary releases) the RO should secure 
complete copies of treatment records from 
all identified providers. 

3.  The veteran should be then scheduled 
for a podiatry examination to determine 
the current severity of his bilateral pes 
planus.  His claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should report all clinical findings in 
detail, and specifically include notation 
whether there is objective evidence of 
marked deformity (pronation, abduction, 
etc.) pain on manipulation and use 
accentuated, indication of swelling on 
use, and/or characteristic callosities.  
The examiner should explain the rationale 
for any opinions given.

4.  The RO should also arrange for a 
neurological evaluation to determine the 
nature and severity of the veteran's 
migraine-type headaches.  The veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination, and any indicated studies 
must be completed.  The examiner should 
report all findings in detail, and must 
specifically opine regarding the 
frequency and duration of the headaches, 
and whether the veteran has 
characteristic prostrating attacks (and 
if so their frequency).  The examiner 
must explain the rationale for all 
opinions expressed.

5.  The RO should then re-adjudicate 
these claims.  If either remains denied, 
the RO should issue an appropriate SSOC 
and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


